UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02278 The Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/10 is included with this Form. Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) September 30, 2010 Shares Value COMMON STOCKS(94.3%) CONSUMER DISCRETIONARY(10.1%) AutoZone, Inc.* $ BorgWarner, Inc.* Buckle, Inc. (The) Chipotle Mexican Grill, Inc.* Ctrip.com International Ltd. ADR * Deckers Outdoor Corp.* DeVry, Inc. DIRECTV Class A * Genuine Parts Co. Gildan Activewear, Inc.* Guess?, Inc. hhgregg, Inc.* HSN, Inc.* ITT Educational Services, Inc.* Jo-Ann Stores, Inc.* Johnson Controls, Inc. Lincoln Educational Services Corp.* LKQ Corp.* Monro Muffler Brake, Inc. O’Reilly Automotive, Inc.* Phillips-Van Heusen Corp. Priceline.com, Inc.* Shaw Communications, Inc. Class B Signet Jewelers Ltd.* Strayer Education, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp.* Ulta Salon, Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* Warnaco Group, Inc. (The)* WMS Industries, Inc.* Yum! Brands, Inc. CONSUMER STAPLES(6.0%) BRF - Brasil Foods S.A. ADR British American Tobacco PLC ADR Church & Dwight Co., Inc. Coca-Cola Femsa, S.A.B. de C.V. ADR Companhia de Bebidas das Americas ADR Cosan Ltd. Class A Energizer Holdings, Inc.* Flowers Foods, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR Green Mountain Coffee Roasters, Inc.* Hormel Foods Corp. Ruddick Corp. TreeHouse Foods, Inc.* Whole Foods Market, Inc.* ENERGY(5.6%) CNOOC Ltd. ADR Concho Resources, Inc.* Core Laboratories N.V. FMC Technologies, Inc.* Penn Virginia Corp. Shares Value Petroleo Brasileiro S.A. ADR $ SM Energy Co. Southern Union Co. Southwestern Energy Co.* TransCanada Corp. World Fuel Services Corp. FINANCIALS(10.4%) Affiliated Managers Group, Inc.* AFLAC, Inc. Arch Capital Group Ltd.* AvalonBay Communities, Inc. Banco Santander Chile S.A. ADR Bancolombia S.A. ADR Bank of Hawaii Corp. Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BRE Properties, Inc. Canadian Imperial Bank of Commerce Credicorp Ltd. DuPont Fabros Technology, Inc. Eaton Vance Corp. Essex Property Trust, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) HDFC Bank Ltd. ADR ICICI Bank Ltd. ADR Itau Unibanco Banco Multiplo S.A. ADR MSCI, Inc. Class A * Portfolio Recovery Associates, Inc.* Stifel Financial Corp.* T. Rowe Price Group, Inc. Taubman Centers, Inc. Torchmark Corp. Toronto-Dominion Bank (The) U.S. Bancorp Wells Fargo & Co. HEALTH CARE(14.1%) Acorda Therapeutics, Inc.* Alexion Pharmaceuticals, Inc.* Allergan, Inc. Auxilium Pharmaceuticals, Inc.* Bayer AG ADR Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Bio-Reference Laboratories, Inc.* Cerner Corp.* Computer Programs & Systems, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp.* Emergency Medical Services Corp. Class A * Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA ADR Haemonetics Corp.* Henry Schein, Inc.* 1 Value Line Premier Growth Fund, Inc. September 30, 2010 Shares Value HMS Holdings Corp.* $ IDEXX Laboratories, Inc.* Illumina, Inc.* Impax Laboratories, Inc.* Intuitive Surgical, Inc.* Life Technologies Corp.* MAKO Surgical Corp.* Masimo Corp. Mettler-Toledo International, Inc.* Novo Nordisk A/S ADR NuVasive, Inc.* Owens & Minor, Inc. Perrigo Co. Quality Systems, Inc. ResMed, Inc.* Sirona Dental Systems, Inc.* SXC Health Solutions Corp.* Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Volcano Corp.* Warner Chilcott PLC Class A INDUSTRIALS(20.5%) ABB Ltd. ADR * Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc.* Bucyrus International, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Copart, Inc.* Corrections Corp. of America* Curtiss-Wright Corp. Danaher Corp. DigitalGlobe, Inc.* Dollar Thrifty Automotive Group, Inc.* Donaldson Co., Inc. Eaton Corp. EnerSys* Esterline Technologies Corp.* Flowserve Corp. Gardner Denver, Inc. Geo Group, Inc. (The)* GeoEye, Inc.* Harbin Electric, Inc.* Hunt (J.B.) Transport Services, Inc. IDEX Corp. IHS, Inc. Class A* Kansas City Southern* Kaydon Corp. Kirby Corp.* Lan Airlines S.A. ADR Lennox International, Inc. Lincoln Electric Holdings, Inc. Navistar International Corp.* Norfolk Southern Corp. Polypore International, Inc.* Precision Castparts Corp. Shares Value Quanta Services, Inc.* $ Regal-Beloit Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc.* Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. United Technologies Corp. URS Corp.* Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc.* Woodward Governor Co. INFORMATION TECHNOLOGY(15.4%) Accenture PLC Class A Acme Packet, Inc.* Alliance Data Systems Corp.* Amphenol Corp. Class A Anixter International, Inc.* ANSYS, Inc.* Ariba, Inc.* Aruba Networks, Inc.* Atheros Communications, Inc.* Avago Technologies Ltd.* Blackboard, Inc.* Canon, Inc. ADR Check Point Software Technologies Ltd.* Cognizant Technology Solutions Corp. Class A* Concur Technologies, Inc.* DG Fastchannel, Inc.* Diodes, Inc.* Dolby Laboratories, Inc. Class A* Equinix, Inc.* FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp.* LogMeIn, Inc.* MasterCard, Inc. Class A MercadoLibre, Inc.* MICROS Systems, Inc.* Nuance Communications, Inc.* Open Text Corp.* Pegasystems, Inc. Rackspace Hosting, Inc.* Rovi Corp.* Rubicon Technology, Inc.* Salesforce.com, Inc.* Solera Holdings, Inc. Sourcefire, Inc.* SuccessFactors, Inc.* Teradata Corp.* TIBCO Software, Inc.* Trimble Navigation Ltd.* 2 Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value VanceInfo Technologies, Inc. ADR * $ VeriFone Systems, Inc.* VistaPrint NV* VMware, Inc. Class A* MATERIALS(7.7%) Agrium, Inc. Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. BASF AG ADR Celanese Corp. Series A Clearwater Paper Corp.* Cliffs Natural Resources, Inc. Crown Holdings, Inc.* FMC Corp. Greif, Inc. Class A Mosaic Co. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc.* Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. STR Holdings, Inc.* Syngenta AG ADR TELECOMMUNICATION SERVICES(2.7%) AboveNet, Inc.* Brasil Telecom S.A. ADR* Brasil Telecom S.A. ADR Preferred Shares* Crown Castle International Corp.* Millicom International Cellular S.A. Mobile TeleSystems ADR Philippine Long Distance Telephone Co. ADR SBA Communications Corp. Class A * Telefonica S.A. ADR TW Telecom, Inc.* UTILITIES(1.8%) AGL Resources, Inc. Centrais Eletricas Brasileiras S.A. Cia de Saneamento Basico do Estado de Sao Paulo ADR EQT Corp. ITC Holdings Corp. Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (94.3%) (Cost $176,138,305) Principal Amount Value SHORT-TERM INVESTMENTS(5.5%) REPURCHASE AGREEMENTS (1) (5.5%) $ With Morgan Stanley, 0.18%, dated 09/30/10, due 10/01/10, delivery value $16,000,080 (collateralized by $15,950,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $16,368,688) $ TOTAL SHORT-TERM INVESTMENTS (Cost $16,000,000) (5.5%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.2%) NET ASSETS (2) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($290,747,937 ÷ 11,995,082 shares outstanding) $ * Non-income producing. The Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. For federal income tax purposes, the aggregate cost was $192,138,305, aggregate gross unrealized appreciation was $103,262,872, aggregate gross unrealized depreciation was $5,265,064 and the net unrealized appreciation was $97,997,808. ADR American Depositary Receipt. 3 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
